IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DECHERT LLP,                             :   No. 18 EAP 2020
                                         :
                   Appellee              :   Appeal from the order of
                                         :   Commonwealth Court dated
                                         :   June 23, 2020 at 442 MD 2019.
             v.                          :
                                         :
                                         :
PENNSYLVANIA DEPARTMENT OF               :
COMMUNITY AND ECONOMIC                   :
DEVELOPMENT,                             :
                                         :
                   Appellant             :




                                  ORDER


PER CURIAM                                            DECIDED: May 18, 2021
    AND NOW, this 18th day of May, 2021, the order of the Commonwealth Court is

AFFIRMED.